DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 157-176 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 164: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) for facilitating trading of financial instruments. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of monitoring the trades recorded to a data structure to identify trades associated with the least one address associated with a first trader, thereby determining when a first trade has been executed for the first trader; and ii) upon determining that a first trade has Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processor and memory to execute the steps in a blockchain (network) environment. The processor and memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function. Using a smart contract in blockchain is mere extra-solution activity. These generic nodes limitations are no more than mere instructions to apply the exception using generic computer component in a distributed ledger (blockchain network) environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of using smart contract in blockchain was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the use of smart contract (data) in a blockchian is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002, indicate that the step of using smart contract in a distributed ledger system is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the step of using smart contract in a distributed ledger system is well-understood, routine and conventional activity is supported under Berkheimer option 3.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 157 and 171 recite corresponding method and computer program product claims similar to claims 164 above. These claims are similarly rejected under the same rationale as claim 164, supra. 

Claims 158, 165 and 172 recite wherein the automatic execution of a respective second trade is performed only upon the first trade meeting predefined criteria obtained from the respective second trader, and wherein said facilitating further2In re of: Johnathan Alexander ASSIAAtty. Dkt. ASSIA5Preliminary Amendment includes facilitating, using the smart contract, the determination, for each second trader associated with the first trader, whether the first trade meets the predefined criteria obtained from the respective second trader.
These limitations are also part of the abstract idea identified in claim 164, and the additional elements are as addressed in the Steps 2A2 and B in the claim 164 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 164, supra.

Claims 159, 166 and 173 recite wherein one or more of the second traders are each associated with one or more third traders, and wherein upon facilitating execution of a second trade for a second trader, steps i) to ii) are repeated with the second trader now being the first trader and the one or more third traders now being the one or more second traders.
These limitations are also part of the abstract idea identified in claim 164, and are therefore similarly rejected under the same rationale as claim 164, supra.

Claims 160-163, 167-170 and 174-176 recite using the smart contract to register the one or more second traders to copy trades of the first trader; wherein the smart contract registers a given 
 These limitations are also part of the abstract idea identified in claim 164, and the additional elements are as addressed in the Steps 2A2 and B in the claim 164 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 164, supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (USPAP 2018/0183600) teaches transaction that has been posted to the blockchain, involving entities that updates the blockchain once any performance is executed for the transaction, such that the other entity or entities involved in the transaction can monitor the blockchain to identify when such performance has occurred and to verify the performance.  In an exemplary embodiment, a smart contract may be used to perform actions related to the performance of the transaction between the first and second entities.  For example, the smart contract may be configured to generate the updates for the blockchain transactions, send messages to the entity whose performance is next once one action has been completed, invalidate the transaction and initiate any actions for non-performance, etc. For instance, in the above example, if the first entity does not pay the down payment of $1,000 by the due date, the smart contract may execute (e.g., after the due date if the blockchain has not been updated to indicate the payment) to inform the second entity of the non-payment and to refund any payments made by the first entity if the $1,000 total was not reached (0026). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691